Case 6:19-cv-01570-MJJ-CBW Document 19 Filed 02/26/21 Page 1 of 1 PageID #: 22




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                               LAFAYETTE DIVISION

 JOSE FRANCISCO SALVADOR ET AL             CIVIL ACTION NO. 6:19-CV-01570

 VERSUS                                    Judge Michael J. Juneau

 CASHMAN EQUIPMENT CORP ET AL              Magistrate Judge Carol B. Whitehurst

                                   MINUTE ENTRY
       Apprised of the parties’ indication of their intention to pursue this matter in

 state court, the Court requests said stipulation be filed into the record by March

 31, 2021.




                                              ______________________________
                                              MICHAEL J. JUNEAU
                                              UNITED STATES DISTRICT JUDGE
